                     Advanced Sites
ED Precinct BMDs
EW             24    Main Office       11
FP1            13    Carl Rhodenizer    5
FP2            11    Virginia Gray      5
FP3            11    South Clayton      5
FP4              7   Lee Library        5
FP5            15    Morrow             5
FP6              6
JB1            19
JB2            17
JB3            16
JB4            10
JB5              8
JB6            10
JB7            12
JB8            15
JB9              7
JB10           13
JB11           15
JB12           12
JB13             8
JB14           16
JB15           11
JB16           10
JB17           19
JB18           13
LC             12
LJ1            15
LJ2            13
LJ3            30
LJ4            16

                     EXHIBIT B
ED Precinct BMDs
LJ5            13
MO1            13
MO2              8
MO3            18
MO4              8
MO5            21
MO6            11
MO7              8
MO8            12
MO9              6
OAK1           10
OAK2             8
OAK3           18
OAK4           16
PH1            11
PH2            13
RD1              9
RD2            13
RD3            14
RD4            17
RD5            12
RD6            14
RD7            11
RD8            11
RD9            10
RD10           12
RD11             7
RD12           12
